Gilchrist, C. J.
The evidence submitted to us proves clearly, that Tenney had no authority to exercise any control over, or interfere in any way with, the bill in equity. There had been a controversy, between Gilmore and Tenney’s son, concerning some cattle, and there was a trial which resulted in favor of Gilmore. This defeat seems to have rankled in Tenney’s mind, and the evidence shows his determination to extract from Gilmore a sufficient sum to re-imburse him for the money he had been compelled to pay in that suit. The pendency of the bill in equity, against Low and Gilmore, afforded him, from the evidence, the opportunity he desired. The bill contained grave, and serious charges against the respondents, which, if supported by proof must injure, if not destroy their characters in the community, as good citizens and honest men, and whose immediate tendency, if circulated among those with whom they had business relations, must have been prejudicial. But, beyond this, it is to be considered that they had a suit pending in court. They had a right to an impartial trial. They were entitled to come into court with no prejudices of the witnesses or of the public, preexisting against them. The inevitable tendency of the circulation of such charges as those contained in the bill, was to create such prejudices; and if such things can be done with impunity, no one can be sure that his. case will be treated with that impartiality which is the right of every citizen. What right had Tenney to interfere with a case to which he was not a party, and in which he had no interest ? It is difficult to suppose that his motive was a good one; and a spirit of malevolence, coupled with a desire to extort money from Gilmore, seems, from the evidence, to have dictated his proceedings. That it is the duty of the court to frown upon such conduct, and to secure a faithful administration of justice, so far as is practicable, by punishing those engaged in such attempts, is not only the dictate of good judgment, but is the result of the authorities on this subject.
*166It is said by Blackstone, that the process of an attachment for a contempt, must necessarily be as ancient as the laws themselves. For laws without a competent authority to secure their administration from disobedience and contempt, must be vain and nugatory. A power, therefore, in the supreme courts of justice to suppress such attempts, by an immediate attachment of the offender, results from the first principles of judicial establishments, and must be an inseparable attendant upon every judicial tribunal. 4 Bl. Com., 286 ; Yates v. Lansing, 9 Johns. Rep., 416.
Among the matters considered as contempts, Blackstone enumerates “ printing false accounts, or even true ones, without proper permission, of causes then depending in judgment.” Abusing parties concerned in causes before the court of chancery, and prejudicing mankind before the cause is heard, is a contempt; thus printing a brief before the cause was heard, was deemed a contempt in Captain Parry's case, as prejudicing the world with regard to the merits. 2 Atkyns’ Rep., 469.
Read was ordered to be committed, and Suggonson, already a prisoner, to be taken into close custody, for printing reflections on the parties, in the ease of Roach v. Hall; Ibid.
Printing a paragraph in a newspaper, tending to prepossess the minds of people, as to the proceedings in this court, is a contempt. 2 Vesey, Sr., 520. In the case of Respublica v. Oswald, 1 Dall., 319, it was held that a publication, having a tendency to prejudice the public, with respect to the merits of a cause depending in court, was a contempt. Anything done, either for the purpose of obstructing justice, or which may have that effect, may be punished as a contempt of the court before whom the proceedings are had. Holroyd, J., in Rex v. Clement, 4 B. & A., 233. The case of Sittler v. Thompson, 2 Beavan, 129, is much in point here. While proceedings were pending in the court of chancery, attacks on the plaintiff and his witnesses were published, representing those proceedings as vexatious, and that the witnesses had, in their evidence, been guilty of perjury. It was held, that this, being calculated to disturb the free course of justice, was a contempt of court, and the party in con*167tempt was ordered to pay all the costs of the proceedings against him. No honest purpose could be subserved by publishing these charges to the world; by sending a bill, with such allegations, to the minister of Gilmore’s church, and to the Merchants’ Insurance Company, in Boston, and we have a right to presume that these copies were sent by Tenney. The circulation of such charges, in the absence of proof, by a person unconnected with the questions to be tried, was dishonorable and vindictive in the highest degree, and an unwarrantable interference with the administration of justice.

Hide granted.